In this case appellee sought to enjoin the State Board of Barber Examiners of the state of Texas from conducting an inquiry designed to determine whether or not appellee's license as a barber should be revoked. The issues are the same that appear in the case of State Board of Barber Examiners v. Comer, 109 S.W.2d 1012, this day decided by this court, though in detail the charges that the board intended to investigate were somewhat different. The rights of the parties are in all things controlled by the holdings made in said cause, and necessarily the judgment must be the same. It is, therefore, unnecessary to make further statement of our views.
The judgment of the trial court is reversed, and the cause is dismissed. *Page 1014